     Case 4:21-cv-02272-HSG Document 30 Filed 05/28/21 Page 1 of 3




1 Deborah J. Fox (SBN: 110929)
  dfox@meyersnave.com
2 Camille Hamilton Pating (SBN: 122890)
  cpating@meyersnave.com
3 Margaret W. Rosequist (SBN: 203790)
  mrosequist@meyersnave.com
4 Yujin Chun (SBN: 306298)
  ychun@meyersnave.com
5 MEYERS NAVE
  1999 Harrison Street, 9th Floor
6 Oakland, California 94612
  Telephone: (510) 808-2000
7 Facsimile: (510) 444-1108
 8 Attorneys for Defendants
   SAN FRANCISCO UNIFIED SCHOOL
 9 DISTRICT; COMMISSIONER JENNY
   LAM; COMMISSIONER FAAUUGA
10 MOLIGA; COMMISSIONER MATT
   ALEXANDER; COMMISSIONER KEVINE
11 BOGGESS; and COMMISSIONER MARK
   SANCHEZ
12
13                          UNITED STATES DISTRICT COURT
14     NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION
15
16 ALISON COLLINS,                             Case No. 4:21-cv-02272-HSG
17             Plaintiff,                      STIPULATION AND [PROPOSED]
                                               ORDER REGARDING BRIEFING
18       v.                                    SCHEDULE
19 SAN FRANCISCO UNIFIED SCHOOL                Date: August 19, 2021
   DISTRICT, CITY AND COUNTY OF                Time: 2:00 p.m.
20 SAN FRANCISCO; SCHOOL BOARD                 Courtroom 2, 4th Floor
   COMMISSIONERS JENNY LAM, IN
21 HER INDIVIDUAL CAPACITY;                    The Hon. Haywood S. Gilliam, Jr.
   FAAUUGA MOLIGA IN HIS
22 INDIVIDUAL CAPACITY; MATT                   Complaint Filed:    March 31, 2021
   ALEXANDER IN HIS INDIVIDUAL                 Trial Date:         None Set
23 CAPACITY; KEVIN BOGGESS IN HIS
   INDIVIDUAL CAPACITY; AND MARK
24 SANCHEZ IN HIS INDIVIDUAL
   CAPACITY AND DOES 1-50,
25 INCLUSIVE,
26             Defendants.
27
28

                                                                Case No. 4:21-cv-02272-HSG
              STIPULATION AND [PROPOSED] ORDER REGARDING BRIEFING SCHEDULE
        Case 4:21-cv-02272-HSG Document 30 Filed 05/28/21 Page 2 of 3




 1                                         STIPULATION
 2         The Parties, by and through their counsel, hereby stipulate and agree as follows:
 3         WHEREAS, on May 17, 2021, Defendants SAN FRANCISCO UNIFIED
 4 SCHOOL DISTRICT; COMMISSIONER JENNY LAM; COMMISSIONER FAAUUGA
 5 MOLIGA; COMMISSIONER MATT ALEXANDER; COMMISSIONER KEVINE
 6 BOGGESS; and COMMISSIONER MARK SANCHEZ (Defendants”) timely filed and
 7 served their Motion to Dismiss and Motion to Strike (“Motions”);
 8         WHEREAS on May 26, 2021 Plaintiff’s filed an Application And Motion For Order
 9 Directing Defendants To Show Cause Why A Preliminary Injunction Should Not Issue Restoring
10 Plaintiff To Her Position As Vice President Of The San Francisco Unified School District Board
11 And To Her Committee Appointments (“Preliminary Injunction Motion”);
12         WHEREAS Defendants have re-noticed their Motions to be heard on August 19, 2021;

13         WHEREAS Plaintiff has also re-noticed her Preliminary Injunction Motion to be heard on

14 August 19, 2021;
15         WHEREAS, Plaintiff’s counsel and Defendants’ counsel agreed to modify the
16 briefing schedule as follows;
17         1.      Plaintiff’s Oppositions to Defendants’ Motions will be due June 18, 2021;
18         2.      Defendants’ Opposition to Plaintiff’s Preliminary Injunction Motion will be
19 due on June 18, 2021;
20         3.      Defendants’ Replies to Plaintiff’s Oppositions to Defendants’ Motions will
21 be due July 23, 2021;
22         4.      Plaintiff’s Reply to Defendants’ Opposition to Plaintiff’s Preliminary
23 Injunction Motion will be due on July 23, 2021
24         IT IS SO STIPULATED.
25
26
27
28

                                               2                   Case No. 4:21-cv-02272-HSG
                 STIPULATION AND [PROPOSED] ORDER REGARDING BRIEFING SCHEDULE
        Case 4:21-cv-02272-HSG Document 30 Filed 05/28/21 Page 3 of 3




 1 DATED: May 28, 2021                       MEYERS NAVE
 2
 3
                                             By:         /s/ Deborah J. Fox
 4                                                 DEBORAH J. FOX
 5                                                 Attorneys for Defendants
                                                   SAN FRANCISCO UNIFIED SCHOOL
 6                                                 DISTRICT; COMMISSIONER JENNY LAM;
                                                   COMMISSIONER FAAUUGA MOLIGA;
 7
                                                   COMMISSIONER MATT ALEXANDER;
 8                                                 COMMISSIONER KEVINE BOGGESS; and
                                                   COMMISSIONER MARK SANCHEZ
 9
10
     DATED: May 28, 2021                     LAW OFFICES OF BONNER & BONNER
11
12
13                                           By:         /s/ Charles A. Bonner
                                                   CHARLES A. BONNER
14                                                 Attorney for Plaintiff
                                                   ALISON COLLINS
15
16
17                                             ORDER
18           The Court has reviewed and considered the Stipulation submitted by all Parties to this
19 action.
20           For good cause appearing, the Court hereby rules:
21           The Stipulation is SO ORDERED.
22
     DATED: _______, 2021
23
24
25                                                 HONORABLE HAYWOOD GILLIAM, JR.
     3773624.1
26
27
28

                                                3                   Case No. 4:21-cv-02272-HSG
                  STIPULATION AND [PROPOSED] ORDER REGARDING BRIEFING SCHEDULE
